DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This action is in response to amendment filed on 3/1/2022, in which claims 21, 23, 29, 31, 35, 37, and 39 was amended, and claims 21 - 40 was presented for  further examination.
3.	Claims 21 – 40 are now pending in the application.

Response to Arguments
4.	Applicant's arguments filed 3/1/2022 have been fully considered but they are not persuasive. (see Remarks below).

Remarks
5.	Applicant argues in substance in pages 7 – 9 that Tso et al (US 6,385,602 B1), Salman (US 2008/0033965 A1), and Cheng et al (US 2009/0150347 A1) does not disclose receiving input that associates the plurality of results with a user-defined organizational structure; receiving a selection of the user-defined organizational structure; and displaying at least a portion of at least one result of the plurality of results when the user-defined organizational structure is selected.
	Examiner respectfully disagrees.
In response to applicant’s argument, Examiner respectfully responds that Hansson et al (US 2010/0114874 A1), Tso et al (US 6,385,602 B1), Salman (US 2008/0033965 A1), and Cheng et al (US 2009/0150347 A1) specifically disclose receiving input that associates the plurality of results with a user-defined organizational structure; receiving a selection of the user-defined organizational structure; and displaying at least a portion of at least one result of the plurality of results when the user-defined organizational structure is selected (Tso: col.7 lines 15 – 16 and col.8 lines 58 - 60 and Salman: para.[0013]).
	Tso discloses the process of presenting search results using dynamic category(see col.2 lines 55 – 59).  A user interface includes user selectable category indicator that user can use to present the search result. User can select any of the categories to be used in presenting the search result which provides user with necessary information to categorize the result  (see col.8 lines 55 – 63).
	Knapp discloses process for facilitating  retrieval of stored information(see col.1 lines 7 – 10). The organizational structure of the stored information may be used to present the information to the requesting entity (col.4 line 67 and col.5 lines 1 – 3).
	It is obvious to one of ordinary skill in the art to modify Tso by associating search result with organization structure of the system of Knapp instead of category disclosed by Tso if the user wants the retrieved information to reflect its association with organization.
5.1	Thus, the rejection maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	The claims recites “providing two or more results associated with the user defined category to a database to be shared with another user” and “user-defined category”. Upon further review of the specification, the specification does not specifically disclose concept or clear explanation of how user is defining the category to be associated with search result, how user is linking the defined category to the search result, and how the search result is being provided. It cannot be ascertain whether the process is being performed by the invention because there is no specific area in the specification that explained this process. Thus, the appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 21, 29, and 35 - 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hansson et al (US 2010/0114874 A1), in view of Tso et al (US 6,385,602 B1), in view of Knapp et al (US 8,090,736 B1), and further in view of Cheng et al (US 2009/0150347 A1).
As per claim 21, Hansson et al (US 2010/0114874 A1) discloses,
A method, comprising: receiving a search term corresponding to an item of interest (para.[0053]; “search query is received”).
in response to receiving the search term, displaying a plurality of results that correspond to the item of interest (para.[0053]; “Search results that satisfy the search query are then identified …. search results are displayed with content included in the one or more search result display objects”). 
each result of the plurality of results being associated with at least one of a webpage or content on a webpage (para.[0050]; “search result 620 includes a title link 625 to a web page, two lines of text 610 (i.e., a `snippet`) taken from the web page, and a URL web address of the linked page” and para.[0051]; “search result 620 also includes an image 615 and rich content 630 that is based on search result display objects”).
	Hansson does not disclose receiving input that associates the of the plurality of results with a user-defined category, receiving a selection of the user-defined category, displaying at least a portion of at least one of the plurality of results when the user-defined category is selected.
	However, Tso et al (US 6,385,602 B1) in an analogous art discloses,
receiving input that associates the plurality of results with a user-defined organizational structure (col.8 lines  58 – 60; “user may select one or more of the user-selectable category indicator 330 to be used in presenting the search results to the user”).
receiving a selection of the user-defined organizational structure, displaying at least a portion of at least one of the plurality of results when the user-defined organizational structure is selected (col.7 lines 15 – 16; “in response to a user selection of category indicator 302, qualifying data items 308 are displayed”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate presentation of search result using dynamic category of the system of Tso into display of search result of the system of Hansson to provide information the web page provider wishes to be listed in the search results.
	Neither Hansson nor Tso discloses linking search result to a category but does not specifically disclose “user-defined organizational structure”.
	However, Knapp et al (US 8,090,736 B1) in an analogous art discloses,
user-defined organizational structure (abstract; “user-defined organizational relationships” and   col.6 lines 32 – 33; “unique user-specific organizational structures applied to the documents”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate identification of user define relationship among plurality of document of the system of Knapp into display of search result of the system of Hansson and presentation of search result using dynamic category of the system of Tso to allow user to personally  define specific link among the organization document for providing relevant and useful information to the requesting user.
	Neither Hansson nor Tso nor Knapp specifically disclose providing two or more results associated with the user defined category to a database to be shared with another user.
	However, Cheng et al (US 2009/0150347 A1) in an analogous art discloses,
and providing two or more results associated with the user defined category to a database to be shared with another user (para.[0037]; “uploading of search results to an accessible share location”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate maintenance of query and search result of the system of Cheng into the combine teaching of Hansson, Tso, and Knapp to provide a means for sharing queries and search result with other users.

As per claim 22, the rejection of claim 21 is incorporated and further Hansson et al (US 2010/0114874 A1) discloses,
further comprising navigating to the at least one of the webpage or the content on the webpage when at least one result of the plurality of results is selected (Fig.6)

Claim 29 is a system claim corresponding to method claim 21, and rejected under the same reason set forth in connection to the rejection of claim 21 above.

As per claim 35, the rejection of claim 29 is incorporated and further Tso et al (US 6,385,602 B1) discloses, 
further comprising instructions for organizing the at least one of the plurality of results within the user-defined category based, at least in part, on metadata associated with the at least one of the plurality of results (col.4 lines 23 – 24; “the attributes used to determine the categories may be selected fields of the structured records” and col.4 lines 42 – 44; “Once the final categories are determined, the matching data items are assigned to the final categories and the final categories are presented to the user”).

As per claim 36, the rejection of claim 35 is incorporated and further Salman (US 2008/0033965 A1) discloses, 
wherein the metadata is associated with a time frame (para.[0041]; “a data type for date or time”).
Claim 36 depends on claim 35, thus, the motivation of claim 35 is applied to claim 36.

8.	Claims 22 – 24 and 30 – 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hansson et al (US 2010/0114874 A1), in view of Tso et al (US 6,385,602 B1), in view of Knapp et al (US 8,090,736 B1), in view of Cheng et al (US 2009/0150347 A1), and further in view of Amato et al (US 2006/0265417 A1).
As per claim 22, the rejection of claim 21 is incorporated Tso et al (US 6,385,602 B1), Knapp et al (US 8,090,736 B1), and Cheng et al (US 2009/0150347 A1) does not disclose navigating to the webpage that is associated with the at least one of the plurality of results when the at least one of the plurality of image-based results is selected.
	However, Amato et al (US 2006/0265417 A1) in an analogous art discloses,
further comprising navigating to the webpage that is associated with the at least one of the plurality of results when the at least one of the plurality of image-based results is selected (para.[0045]; “a user then clicks on another of the thumbnails in the search results, the toolbar will take the user directly to that webpage without the user needing to return to the webpage containing the textual representation of the search results”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate maintenance of query and search result of the system of Amato into the combine teaching of Hansson, Tso, Knapp, and Cheng to provide partial information of retrieved search result for allowing the user to easily identify relevant information within search result without accessing the whole result.

As per claim 23, the rejection of claim 21 is incorporated Hansson et al (US 2010/0114874 A1), Tso et al (US 6,385,602 B1), Knapp et al (US 8,090,736 B1),, and Cheng et al (US 2009/0150347 A1) does not disclose wherein receiving input that associates the plurality of results with the user-defined category comprises receiving a selection of at least one result  of the plurality of results using a drag and drop operation
	However, Amato et al (US 2006/0265417 A1) in an analogous art discloses,
wherein receiving input that associates the plurality of results with the user-defined category comprises receiving a selection of at least one result of the plurality of results using a drag and drop operation (para.[0015]; “user may click-and-drag any of the images from the webpage onto the toolbar”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate maintenance of query and search result of the system of Amato into the combine teaching of Hansson, Tso, Knapp, and Cheng to provide partial information of retrieved search result for allowing the user to easily identify relevant information within search result without accessing the whole result.

As per claim 24, the rejection of claim 21 is incorporated Hansson et al (US 2010/0114874 A1), Tso et al (US 6,385,602 B1), Knapp et al (US 8,090,736 B1), and Cheng et al (US 2009/0150347 A1) does not disclose wherein displaying the at least a portion of the at least one result of the plurality of results comprises displaying the at least the portion of the at least one result of the plurality of results in a particular tab associated with a webpage.
	However, Amato et al (US 2006/0265417 A1) in an analogous art discloses,
wherein displaying the at least a portion of the at least one result of the plurality of results comprises displaying the at least the portion of the at least one result of the plurality of results in a particular tab associated with a webpage (para.[0056]; “"thumbnail image" or "thumbnail" as used in conjunction with embodiments of the present invention is an image of a size that is convenient to display in the area of the toolbar”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate maintenance of query and search result of the system of Amato into the combine teaching of Hansson, Tso, Knapp, and Cheng to provide partial information of retrieved search result for allowing the user to easily identify relevant information within search result without accessing the whole result.

Claims 30 – 32 are system claim corresponding to method claims 22 – 24 respectively, and rejected under the same reason set forth in connection to the rejection of claims 22– 24 respectively above.

9.	Claims 25 – 28 and 33 – 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hansson et al (US 2010/0114874 A1), in view of Tso et al (US 6,385,602 B1), in view of Knapp et al (US 8,090,736 B1), in view of Cheng et al (US 2009/0150347 A1), and further in view of Chow (US 2010/0306242 A1).
As per claim 25, the rejection of claim 21 is incorporated Hansson et al (US 2010/0114874 A1), Tso et al (US 6,385,602 B1), Knapp et al (US 8,090,736 B1), and Cheng et al (US 2009/0150347 A1) does not disclose wherein the tab is associated with metadata.
	However, Chow (US 2010/0306242 A1) in an analogous art discloses,
wherein the tab is associated with metadata (para.[0040]; “selection of the 'mark URI' button may also trigger other operations like retrieving existing attributes and data for those attributes for that URI”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of chow into the combine teaching of Hansson, Tso, Knapp, and Chang to associate identifier that represent the search result for indexing of search result in the storage.

As per claim 26, the rejection of claim 25 is incorporated and further Chow (US 2010/0306242 A1) discloses, 
wherein the metadata is specified by an individual (para.[0042]; “user-submitted attributes”). 
	Claim 26 depends on claim 25, thus, the motivation of claim 25 is applied to claim 26.

As per claim 27, the rejection of claim 21 is incorporated Hansson et al (US 2010/0114874 A1), in view of Tso et al (US 6,385,602 B1), Knapp et al (US 8,090,736 B1), and Cheng et al (US 2009/0150347 A1) does not disclose wherein the at least the portion of the at least one of the plurality of results is associated with metadata.
	However, Chow (US 2010/0306242 A1) in an analogous art discloses,
wherein the at least the portion of the at least one of the plurality of results is associated with metadata (para.[0057]; “retrieving information and communicate the results including annotated URIs”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of chow into the combine teaching of Hansson, Tso, Knapp, and Cheng to allow user to specify attribute that reflect the content of search result for enable user to identify search result in case of future reference.

As per claim 28, the rejection of claim 27 is incorporated and further Chow (US 2010/0306242 A1) discloses, 
wherein at least a portion of the metadata is provided by an individual that provided the input (abstract; “user may provide the values for the attributes or the system may suggest values for the attributes based on information associated with each URI”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of chow into the combine teaching of Hansson, Tso, Knapp, and Cheng to allow user to specify attribute that reflect the content of search result for enable user to identify search result in case of future reference
	
Claims 33 - 34 are system claim corresponding to method claims 25 – 26 respectively, and rejected under the same reason set forth in connection to the rejection of claims 25 – 26 respectively above.

10.	Claims 37 – 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hansson et al (US 2010/0114874 A1), in view of Tso et al (US 6,385,602 B1), in view of Knapp et al (US 8,090,736 B1), in view of Cheng et al (US 2009/0150347 A1),
As per claim 37, Hansson et al (US 2010/0114874 A1) discloses,
A method, comprising: receiving, in a user interface, a search term corresponding to an item of interest (para.[0053]; “search query is received”).
displaying, in the user interface, a plurality of results (fig.6 and para.[0053]; “Search results that satisfy the search query are then identified …. search results are displayed with content included in the one or more search result display objects”). 
each result of the plurality of results being associated with at least one of a webpage or content on a webpage (para.[0050]; “search result 620 includes a title link 625 to a web page, two lines of text 610 (i.e., a `snippet`) taken from the web page, and a URL web address of the linked page” and para.[0051]; “search result 620 also includes an image 615 and rich content 630 that is based on search result display objects”).;
receiving, in the user interface, a selection of at least one result of the plurality of results  (fig.6)
	Hansson does not specifically disclose associating the at least one result of the plurality of results with a particular organizational structure, receiving a selection of the organizational structure,  displaying at least a portion of the at least one of the plurality of results when the organizational structure is selected.
	However, Tso et al (US 6,385,602 B1) in an analogous art discloses,
associating the at least one result of the plurality of results with a particular organizational structure  (col.8 lines  58 – 60; “user may select one or more of the user-selectable category indicator 330 to be used in presenting the search results to the user”).
receiving a selection of the organizational structure; displaying at least a portion of the at least one of the plurality of results when the organizational structure is selected (col.7 lines 15 – 16; “in response to a user selection of category indicator 302, qualifying data items 308 are displayed”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate presentation of search result using dynamic category of the system of Tso into display of search result of the system of Hansson to provide information  the web page provider wishes to be listed in the search results.
	Neither Hansson nor Tso discloses linking search result to a category but does not specifically disclose “user-defined organizational structure”.
	However, Knapp et al (US 8,090,736 B1) in an analogous art discloses,
user-defined organizational structure (abstract; “user-defined organizational relationships” and   col.6 lines 32 – 33; “unique user-specific organizational structures applied to the documents”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate identification of user define relationship among plurality of document of the system of Knapp into display of search result of the system of Hansson and presentation of search result using dynamic category of the system of Tso to allow user to personally  define specific link among the organization document for providing relevant and useful information to the requesting user.
	Neither Hansson nor Tso nor Knapp discloses specifically disclose providing two or more results associated with the particular organizational structure to a database to be shared with another user.
	However, Cheng et al (US 2009/0150347 A1) in an analogous art discloses,
and providing two or more results associated with the particular organizational structure to a database to be shared with another user (para.[0037]; “uploading of search results to an accessible share location”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate maintenance of query and search result of the system of Cheng into the combine teaching of Hansson, Tso, Knapp to provide a means for sharing queries and search result with other users.

As per claim 38, the rejection of claim 37 is incorporated and further Hansson et al (US 2010/0114874 A1) discloses,
further comprising navigating to the at least one webpage or the content on the webpage when the at least one of the plurality of results is selected (Fig.6)

As per claim 39, the rejection of claim 37 is incorporated and further Knapp et al (US 8,090,736 B1) discloses,
wherein the particular organizational structure is specified by an individual that provided the search term (abstract; “user-defined organizational relationships” and   col.6 lines 32 – 33; “unique user-specific organizational structures applied to the documents”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate identification of user define relationship among plurality of document of the system of Knapp into the combine teaching of Hansson, Tso, and Cheng o allow user to personally  define specific link among the organization document for providing relevant and useful information to the requesting user.

11.	Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hansson et al (US 2010/0114874 A1), in view of Tso et al (US 6,385,602 B1), in view of Knapp et al (US 8,090,736 B1),  in view of Cheng et al (US 2009/0150347 A1), and further in view of Amato et al (US 2006/0265417 A1).
As per claim 40, the rejection of claim 37 is incorporated Hansson et al (US 2010/0114874 A1), Tso et al (US 6,385,602 B1), Knapp et al (US 8,090,736 B1), and Cheng et al (US 2009/0150347 A1) does not disclose wherein the selection of the at least one result of the plurality of results is received using a drag and drop operation.
	However, Amato et al (US 2006/0265417 A1) in an analogous art discloses,
wherein the selection of the at least one result of the plurality of results is received using a drag and drop operation (para.[0015]; “user may click-and-drag any of the images from the webpage onto the toolbar”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate maintenance of query and search result of the system of Amato into the combine teaching of Hansson, Tso, Knapp, and Cheng to provide partial information of retrieved search result for allowing the user to easily identify relevant information within search result without accessing the whole result.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



5/18/2022